internal_revenue_service date number info release date uilc cc psi 1-cor-131332-00 we are responding to your correspondence submitted originally to the cincinnati service_center requesting relief in order to establish date as the effective date for your s_corporation_election it appears that you are seeking automatic late s_corporation relief pursuant to revproc_97_48 in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling however you are precluded from automatic relief under this revenue_procedure as the cincinnati service_center staff sent notice regarding the form_2553 deficiency to the corporation within six month of receiving the form_1120s for the taxable_year announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision your request must include a statement certifying your eligibility please review appendix b of revproc_2001_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee and refer your request to our office by using the following address attn cc p a p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
